DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 requires that the particles of claim 15 are modified with “an excess” of cross-linking agent.  It is unclear whether the term “excess” refers to a relationship based on weight ratio between particles and cross-linking agent; a molar ratio between surface functional groups which may be present on the particles and reactive functional groups present in the cross-linking agent; or some other relationship between the two materials.  Therefore, the full metes and bounds of claim 20 cannot be determined.
Claim 23 depends from Claim 15 and refers to “the cross-linking agent”.  Claim 15 requires a cross-linking agent immobilized on inorganic and/or inorganic particles (see lines 5-6).  Claim 15 also requires modified particles used as cross-linking agents (see line 8).  It is unclear whether “the cross-linking agent” recited in claim 23 further limits either the immobilized cross-linking agent recited in lines 5-6 of claim 15 or the modified particles used as cross-linking agents recited in line 8 of claim 15.  Therefore, the full metes and bounds of claim 23 cannot be determined.

Claim Interpretation

Claims 15, 20, 23, and 24 remain interpreted as discussed at pages 4-5 of the previous Office action.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 21-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2014/142424 A1; US 2016/0272794 referred to herein as the English language equivalent) in view of Monico et al. (US 2014/0148553).  Rajeev et al. (Rubber Chemistry and Technology, 2002, vol. 75, no. 3, p. 475–510) is cited as an evidentiary reference.  Han and Rajeev were cited in in a prior Office action.
Regarding claims 15, 24, 26, and 27, Han teaches a carboxylic acid-modified nitrile-based copolymer composition used for producing dip-formed articles (Abstract).  The copolymer includes a conjugated diene (p. 1, [0012]) and optional additional monomers such as styrene (p. 1, [0015]).  Han’s copolymer reads on a carboxylated diene rubber as claimed.
The copolymer is present as a latex (p. 1, [0006]).  Dip-formed articles are made by first immersing a hand-shaped mold (i.e. a former) in a coagulant solution (p. 5, [0079]).  The mold is then immersed in the copolymer latex, the coated mold is removed from the latex, the coated mold is heated to effect cross-linking, and the layer formed on the mold is peeled from the mold to obtain an article (p. 5, [0082]).  The method is used to make dip-formed latex products selected from health care articles such as gloves (p. 5-6, [0083]).  Gloves read on prophylactic articles.
Additives such as vulcanizing and crosslinking agents are optional (p. 3, [0029]; p. 5, [0070]) as evidenced by the language “may comprise”.  While crosslinking does occur, this results from reaction of the functional groups within the copolymer itself and not the presence of an additional vulcanization agent.  See, for instance, Han’s Example 1 in which a latex free of vulcanizing agents is employed in a dip-forming process and thermally crosslinked to produce a glove (p. 7, [0113]-[0115]).  Therefore, Han teaches embodiments where no crosslinking or vulcanization agents are present.
Han suggests the use of a filler such as silica (p. 5, [0070]) in combination with a nitrile-diene copolymer (i.e. nitrile rubber), but does not teach a cross-linking agent immobilized on a zeolite or a silicate with multivalent cations as claimed.
In the same field of endeavor, Moncino teaches a rubber composition including a functionalized mineral filler.  The functionalized filler may be used in combination with natural rubber as well as a synthetic latex such as styrene-butadiene and acrylonitrile-styrene-butadiene (p. 7, [0060]).  Use of the functionalized filler provides for a reduction in volatile odor-causing organic and aromatic compounds in synthetic latex products (p. 7, [0061]).
Suitable mineral fillers include silica as well as aluminosilicates such as zeolite (p. 2, [0028]).  A functionalizing agent is used to modify the surface of the mineral filler (p. 2, [0031]).  The filler may be surface treated with a functionalizing agent such as a nonionic silane (p. 3, [0037]).  The silane is covalently bonded to the surface of the filler, and includes functionalizing groups such as amino groups (p. 3, [0039]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Moncino’s amino-functional silane-treated zeolite as the filler material in Han’s process.  Moncino recognizes that silica and zeolite are equally suitable fillers used in similar processes for forming gloves from diene latexes.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  In addition, Moncino’s silane-treated zeolite provides for a reduction in volatile odor-causing organic and aromatic compounds in synthetic latex products.  
Modification of Han in view of Moncino results in a method wherein gloves are formed by immersing a mold in a latex comprising a carboxyl-containing diene copolymer and a zeolite filler which has been treated with an amino-functional silane.  The amino-functional silane reads on a cross-linking agent as claimed.  When used to modify the surface of a zeolite filler, the cross-linking agent is immobilized on the claimed inorganic particles.  
Rajeev demonstrates that aminosilane-modified inorganic fillers act as crosslinking agents through the mechanism illustrated at page 494, Fig. 13(b).  This figure shows the reaction between amino groups of a coupling agent-treated inorganic filler and carboxyl groups of a carboxylated diene rubber.  One of ordinary skill in the art would expect crosslinking to occur by the same mechanism when modifying Han because the same functional groups are present in both Han’s rubber and the amino-functional silane-treated zeolite filler resulting from modification in view of Moncino.
As discussed above, Han does not require any additional crosslinking or vulcanization agents.  Therefore, modification of Han in view of Moncino reads on the method of claims 15 and 26.  The modified method results in a glove that reads on claims 24 and 27.
Regarding claim 21, Han’s examples illustrate crosslinking at 125°C for 20 minutes (p. 7, [0115]).  This reads on thermal crosslinking.  
Regarding claim 22, Han teaches a pH of 9.3-10.5 (p. 5, [0074]).
Regarding claim 23, Moncino’s silane functionalizing agents described by Formula (I) include multiple functional groups (p. 3, [0037]) and therefore read on multifunctional silanes.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Moncino as applied to claim 15 above, further in view of Carchch (US 2005/0014854; cited in prior Office action).
Regarding claims 18 and 19, Han and Moncino remain as applied to claim 15 above.  Moncino teaches the use of zeolite, but does not suggest the use of a natural zeolite.
In the same field of endeavor, Carcich teaches compositions comprising a rubber and a zeolite (Abstract).  Rubber compositions containing zeolites are suitable for use in forming articles such as gloves (p. 2-3, [0022]).  Carcich’s zeolites are suitable for use in combination with nitrile rubbers (p. 2, [0014]).  The presence of the zeolite slows the aging process of rubber articles and reduces cycle time in manufacturing of rubber articles (p. 3, [0024]).  Suitable zeolites include clinoptilite, chabazite, and phillipsite (p. 3, [0037]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Han in view of Moncino as applied above, and further in view of Carcich to select a natural zeolite such as clinoptilite, chabazite, or phillipsite.  These species are recognized by Carcich as being suitable for the same purpose as the fillers taught by Han and Moncino, i.e. as fillers in nitrile rubber compositions used to form prophylactic articles such as gloves.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Modification in this way reads on claims 18 and 19.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Moncino as applied to claim 15 above, further in view of Hakuta et al. (US 6,864,315; cited in prior Office action) and Rajeev.  Blum et al. (Journal of Adhesion Science and Technology, 1991, Vol. 5, No. 6, p. 479-496) is cited as an evidentiary reference.
Regarding claim 20, Han and Moncino remain as applied to claim 15 above.  Neither Han nor Moncino teach an amount of crosslinking agent resulting in formation of a multilayer structure as claimed.
In the same field of endeavor, Hakuta teaches a crosslinkable rubber composition suitable for use in forming rubber gloves (Abstract; col. 9, lines 40-42).  The composition may include a filler having a surface area of 50-400 m2/g (col. 44, lines 16-21).
It would have been obvious to one of ordinary skill in the art at the time of filing to select a zeolite having a surface area within the range specified by Hakuta when modifying Han in view of Moncino, as this range is shown to be suitable for equivalent fillers in compositionally similar rubber formulations used to form rubber gloves.  This represents selection of an appropriate surface area for an equivalent mineral filler used in the same application.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141.
Neither Han nor Moncino teach a suitable amount of silane.
In the same field of endeavor, Rajeev teaches the use of a mineral filler surface treated with 3-aminopropyl triethoxysilane (APTS; an amino-functional silane), used in combination with a carboxylated nitrile butadiene rubber (p. 489, first paragraph).  50 parts by weight of the mineral filler are treated with 5 parts by weight of amino-functional silane (p. 489, Table VII).  This is equivalent to a filler:silane weight ratio of 10:1.  This amount of silane used in combination with a mineral filler results in significant improvements across a wide range of physical properties including tensile strength, elongation at break, and tear strength (p. 490, Table VIII).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Moncino’s zeolite filler and APTS in a filler:silane ratio of 10:1.  Rajeev demonstrates this to be a suitable ratio when combining an equivalent mineral filler with a carboxylated rubber similar to that of Han, and shows that APTS is a suitable amino-functional silane compound for surface .  In addition, Rajeev demonstrates that this ratio leads to surface-treated fillers which impart significant improvements across a wide range of physical properties.  
10 grams of zeolite having a surface area of 50-400 m2/g will have a total surface area of 500-4,000 m2/g.  1 gram of APTS is equivalent to approximately 4.5 mmol APTS.  This indicates that APTS is present in amounts of approximately 0.11-0.90 mmol per 100 m2 zeolite surface area.  
Blum demonstrates that monolayer coverage of alkoxysilane coupling agents such as APTS is obtained with about 0.65 mmol/100 m2 (Abstract; p. 481-482, section 2.1).  Modification of Han in view of Moncino, Hakuta, and Rajeev results in a range including amounts of 0.65-0.90 mmol/100 m2.  Therefore, Blum demonstrates that the range established by the cited prior art includes amounts of APTS which exceed the amount necessary to achieve monolayer coverage on the silica surface.  This reads on the claimed “excess” and will necessarily result in a structure including multiple layers of crosslinking agent as required by Claim 20. 


Response to Arguments

The Applicant's arguments filed September 2, 2022 have been fully considered.  The Applicant’s arguments regarding the previous rejection of claims 15-24 and 26 under 35 U.S.C. 112(b) based on the phrase “a (carboxylated) diene rubber)” are persuasive in view of the amended claims.  This rejection has been withdrawn.  The Applicant’s arguments regarding the previous rejection of claims 20  and 23 under 35 U.S.C. 112(b) are not persuasive.  The Applicant’s arguments regarding the grounds of rejection under 35 U.S.C. 103 will be addressed to the extent that they are applicable to the references applied in the new grounds of rejection presented above.
With respect to the rejection of claim 20 under 35 U.S.C. 112(b), the Applicant argues that the term “excess” means that more crosslinking agent is used than can bond to the particles in a single layer structure.  The Applicant argues that it is not a question of whether “excess” refers to a weight ratio or a molar ratio because the result would be the same for both.
The Applicant’s argument addresses the effect of the claimed process step.  It may be true that the same structure may arise whether employing an excess measured in terms of molar ratio or weight ratio.  However, claim 20 relates to a process.  If the claim requires an excess molar ratio, it may be possible to arrive at the same structure despite employing an excess weight ratio (or vice versa).  Because of the lack of precision in claim language, it is not possible to determine whether the claims are open to one or both of the possible interpretations of “excess”.  This renders claim 20 indefinite.  
The rejection of claim 20 under 35 U.S.C. 112(b) could be overcome by amending the claim to recite “[t]he method according to claim 15, wherein the particles are modified with an amount of cross-linking agent sufficient for formation of a multiple-layer structure of the cross-linking agent on the particles.”
With respect to the rejection of claim 23 under 35 U.S.C. 112(b), the Applicant argues that “the cross-linking agent” refers to the organic molecules which are immobilized on the particles.
While this clarifies the Applicant’s intent, it does not resolve the ambiguity in the claim language.  Claim 15 recites “a cross-linking agent comprising organic molecules” in line 5; a “cross-linking agent . . . immobilized on inorganic and/or organic particles” in lines 6-7; “cross-linking agents” in line 9; and “cross-linking agents comprising the organic molecules” in line 11.  Lines 5-7 and 11 refer to an organic molecule immobilized on a particle; line 9 refers to a particle on which an organic molecule is immobilized.  The meaning of “the cross-linking agent” in claim 23 is ambiguous given the two distinct uses of this term in claim 15.  
The rejection of claim 23 under 35 U.S.C. 112(b) could be overcome by amending the relevant portion of the claim to recite “[t]he method according to claim 15, wherein the cross-linking agent comprising organic molecules is selected from . . . “.  
With respect to the previous grounds of rejection under 35 U.S.C. 103, the Applicant argues that Han fails to disclose a crosslinking agent immobilized on organic and/or inorganic particles.  The Applicant also argues that Han teaches silica, whereas the amended claims recite a group consisting of silicates with multivalent cations, zeolites, and mixtures thereof.
These deficiencies in Han are noted in the grounds of rejection above, and are resolved by the cited secondary references.  Note in particular Moncino’s disclosure of a filler such as zeolite that has been surface treated with a functional silane compound.
The Applicant argues that Rajeev discloses only silica.
Rajeev is relied upon in the new grounds of rejection above either as an evidentiary reference, or for the disclosure of a suitable ratio in which to combine an amino-functional silane surface treating agent and a mineral filler.  Moncino teaches a zeolite as discussed above.
The Applicant argues that the use of silicates with multivalent cations has the advantage that ionic bonds are created as well as covalent bonds.
While this general disclosure is noted, the claims do not require both ionic and covalent bonding, nor any of the various improvements that may be associated therewith.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that Han’s method employing two different latices in the same formulation is much more laborious than the claimed method.
While it is possible that the use of two different latices may be laborious, this embodiment is not excluded from the claims as presently drafted.  The Applicant has not yet amended the independent claims in a manner which would exclude the use of more than one latex as suggested by Han.
The Applicant’s arguments regarding Oberson and Shin Etsu are moot in view of the new grounds of rejection presented above.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762